Citation Nr: 0408781	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  93-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for guttate 
psoriasis, currently rated 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran had honorable active service from October 1972 to 
September 1977.  He also had service from October 1977 to 
March 1979 that was terminated under conditions that preclude 
the payment of benefits by VA.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) applies in 
this case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  During his hearing of May 2003, the veteran testified 
that a private physician prescribed a brace for the right 
knee in light of recurrent instability.  The veteran also 
testified that he receives treatment every six months from VA 
for psoriasis, and that he had an upcoming appointment 
scheduled later that month.  However, the records are not 
associated with the claims file.  Under the VCAA, VA's duty 
to assist the veteran includes obtaining relevant medical 
records in order to determine the nature and extent of the 
veteran's disability.  38 C.F.R. § 3.159(c) (2003).  Further, 
records from a Federal department or agency need to be 
obtained, the new law requires that "efforts to obtain those 
records shall continue until they are obtained unless it is 
reasonably certain that the records do not exist or that 
further efforts to obtain them would be futile."  (emphasis 
added).  With regard to efforts to obtain any VA or other 
government agency records, if such records ultimately are not 
available, written evidence must be secured to that effect, 
and appropriate notice provided in accordance with the VCAA.  
See 38 U.S.C. § 5103A (West 2002).  Therefore, the pertinent 
private and VA records should be secured and associated with 
the claims folder.  

A review of the claims file shows that the most recent VA 
examination was conducted in May 2000.  The veteran contends 
that his service-connected disabilities have worsened since 
that examination.  The Board notes that since the last 
examination of the veteran's psoriasis, amendments have been 
made to the criteria used to rate skin disorders and became 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The application of the recently amended 
criteria for rating the skin may necessitate a VA rating 
examination.  In developing the case, it is essential to 
obtain medical findings that are stated in terms conforming 
to the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  A thorough and contemporaneous 
examination should include the examiner's access to the 
veteran's medical history, in order to assess to all 
applicable rating criteria, thereby enabling the examiner to 
describe the veteran's symptoms in terms consistent with the 
rating criteria.  

Further, the veteran has raised the issue of a separate 
rating for arthritis in light of  VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  The right knee disability is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and 
degenerative arthritic changes were noted on the VA x-ray 
examination of May 2000.  Therefore, the treatment records 
that the veteran made reference to during the May 2003 
hearing and an examination, would be helpful in making a 
determination on this issue.  

The Board finds that the matter of a total rating based on 
individual unemployability is inextricably intertwined with 
the increased rating issues.  The Court has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, the issue of a total rating based on 
individual unemployability will be deferred pending the 
outcome of the increased rating issues.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  The VBA AMC should contact the 
veteran, and request that he identify the 
health care provider who he made 
reference to during his hearing.  See May 
2003 hearing transcript at pages 21-22.  
Based on his response, the VBA AMC should 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  Also, 
the VBA AMC should secure the veteran's 
pertinent VA treatment records.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
VBA AMC.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the veteran and (a) identify 
the specific records the VBA AMC is 
unable to obtain; (b) briefly explain the 
efforts that the VBA AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the VBA AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his guttate 
psoriasis.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
be provided with copies of the old and 
new versions of 38 C.F.R. § 4.118.  All 
indicated studies should be performed, 
and all manifestations of current 
disabilities should be described in 
detail.  All findings, opinions and bases 
therefore should be set forth in detail.  
The examiner should state the findings in 
terms consistent with the applicable 
criteria, including the old and revised 
criteria used to rate skin disabilities.  
The examination report should be typed.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his residuals of a 
right knee injury.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed, and all 
manifestations of current disabilities 
should be described in detail.  The 
examiner should conduct range of motion 
testing, specifying the range of the 
right knee.  Additionally, the examiner 
should also review pertinent aspects of 
the veteran's medical and employment 
history, and comment on the effects of 
the service-connected right knee 
disability upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place, and specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  All findings, 
opinions and bases therefore should be 
set forth in detail.  The examiner should 
state the findings in terms consistent 
with the applicable criteria.  The 
examination report should be typed.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claims on 
appeal.  The adjudication of the right 
knee issue should include consideration 
of VAOPGCPREC 23-97, VAOPGCPREC 9-98, 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 
(2003).  The adjudication of the guttate 
psoriasis matter, should reflect 
consideration of all of the revisions 
and amendments to all applicable 
diagnostic codes listed under 38 C.F.R. 
§ 4.118.  If any benefit sought on 
appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


